Citation Nr: 0020499	
Decision Date: 08/04/00    Archive Date: 08/09/00

DOCKET NO.  99-07 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to Dependency and Indemnity Compensation under 
the provisions of 38 U.S.C.A. § 1318(b).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel



INTRODUCTION

The veteran had active military service from June 1943 to 
August 1945.  He died in April 1974.  The appellant is his 
widow.  

This appeal to the Board of Veterans' Appeals (Board) stems 
from a January 7, 1999 rating action of a regional office 
(RO) of the Department of Veterans Affairs (VA).  The RO 
determined that the appellant was not entitled to Dependency 
and Indemnity Compensation (DIC) pursuant to the provisions 
of 38 U.S.C.A. § 1318(b).  


FINDINGS OF FACT

1.  The veteran died more than 25 years after discharge from 
service.  

2.  The veteran had several service-connected disabilities at 
the time of his death, but they were not individually or in 
combination rated or ratable at 100 percent disabling for ten 
or more years immediately preceding his death.  


CONCLUSION OF LAW

Dependency and Indemnity Compensation, pursuant to the 
provisions of 38 U.S.C.A. § 1318(b) is not warranted.  
38 U.S.C.A. § 1318(b) (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.22 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

By a rating decision of August 1964, the RO increased the 
veteran's evaluation from 10 percent to 30 percent for 
anxiety reaction with depressive features.  Additionally, 
noncompensable ratings were confirmed and continued for the 
following disabilities: cyst scar, right side of face; 
tonsillectomy; and trench feet.  A combined rating of 30 
percent for service-connected disabilities was in effect from 
May 1, 1964 until the date of the veteran's death.  

In Green v. Brown, 10 Vet. App. 111 (1997), the United States 
Court of Appeals for Veterans Claims (Court) held that, 
"[E]ven if a service-connected condition did not cause or 
contribute to the veteran's death, the surviving spouse is 
entitled to receive DIC benefits 'as if the veteran's death 
were service-connected' (emphasis in the original) when a 
veteran meets the requirements in 38 U.S.C.A. § 1318 and 
38 C.F.R. § 3.22 (1995)".  

The Court found that DIC may be awarded on four separate 
bases - a regular service-connected death basis under 
38 C.F.R. § 1310 and three bases under Section 1318: (1) that 
the veteran was continuously rated totally disabled for 10 or 
more years immediately preceding death; (2) that the veteran 
was continuously rated totally disabled for 5 or more years 
immediately preceding death if also so rated at the date of 
discharge; or (3) that the veteran would have been entitled 
to receive the 100 percent compensation referred to in (1) or 
(2) at the time of his death but was not receiving it for 
some reason.  Green, 10 Vet. App. at 115.  The Court stated, 
"[A]s we interpret the applicable law and regulation in 
section 1318(b) and § 3.22(a)(2), a clear and unmistakable 
error (CUE) claim is not the sole way for a survivor to show 
the veteran's entitlement as of the time of the veteran's 
death.  Rather, the survivor is given the right to attempt to 
demonstrate that the veteran hypothetically would have been 
entitled to receive a different decision on a service-
connection-related issue ... based on evidence in the veteran's 
claims file or VA custody prior to the veteran's death and 
the law then or subsequently made retroactively applicable."  
Id., at 118.  

A final published regulation, effective January 21, 2000, 
established an interpretive rule reflecting VA's conclusion 
that 38 U.S.C.A. § 1318(b) authorizes payment of DIC only in 
cases where the veteran had, during his or her lifetime, 
established a right to receive total service-connected 
disability compensation from VA for the period required by 
that statute or would have established such a right if not 
for CUE by VA.  This rule was published as a final rule and 
amended 38 C.F.R. § 3.22.  

Since this final regulation appears to be less favorable to 
the appellant's claim than the standard of review articulated 
by the Court in Green, supra, the Board will consider the 
appeal under the criteria more favorable to the appellant.  
See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

It is indicated by the evidence that the post operative 
residuals of a tonsillectomy and a scar on the right side of 
the face, and residuals of trench feet for which 
noncompensable ratings were in effect at the time of the 
veteran's death, were static, asymptomatic disorders.  In a 
Board decision in April 1956, entitlement to a rating in 
excess of 10 percent for anxiety reaction was denied.  

Subsequently, in October 1957, a VA psychiatric examination 
indicated that the service-connected anxiety reaction was 
moderately disabling.  In November 1957, the RO affirmed the 
10 percent rating in effect for that disorder.  In April 
1964, J. E. Turner, M.D., considered the veteran's anxiety 
neurosis to be severe and associated with depression and 
paranoid traits.  On VA psychiatric examination in July 1964, 
it was noted that the veteran was employed as a railroad 
conductor.  He had been hospitalized for his psychiatric 
disorder from February 1964 to April 1964 and returned to 
work in mid-May 1964.  He had lost no time from work since 
May 1964.  His neurosis was considered to be moderately 
severe and associated with depressive features.  On the basis 
of this evidence, the RO raised the rating for the 
psychiatric disorder from 10 percent to 30 percent disabling.  

In summary, the evidence of record at the time of the August 
1964 rating action did not reveal that any service-connected 
disorder warranted a 100 percent rating or that all service-
connected disorders precluded gainful employment.  Indeed, 
the veteran was gainfully employed at the time.  The 
appellant and her representative have made no specific 
contentions to the contrary.  The veteran was not entitled to 
a total rating for compensation purposes based on individual 
unemployability for ten or more years immediately preceding 
his death, such as to entitle the appellant to Dependency and 
Indemnity Compensation under 38 U.S.C.A. § 1318(b).  


ORDER

Entitlement to Dependency and Indemnity Compensation under 
provisions of 38 U.S.C.A. § 1318(b) is denied.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

